Citation Nr: 0618839	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  05-17 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

The appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the benefit 
sought on appeal.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran served in Vietnam for one year between June 
1966 and June 1969.

2.  He died in July 1983 due to hepato-renal syndrome.

3.  The medical evidence indicates that he had Type II 
diabetes mellitus at the time of his death, and that the 
diabetes cause the renal disease that resulted in his death.


CONCLUSION OF LAW

A service-connected disability, renal disease secondary to 
diabetes mellitus, materially contributed to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
Service Connection for the Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  This requires (1) medical 
evidence of a current disability (the disability that caused 
death); (2) evidence of a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disability and the cause of death.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), including Type II diabetes mellitus, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

The RO previously denied entitlement to service connection 
for the cause of the veteran's death in August 1983 and 
October 1998.  Effective in May 2001, however, VA revised the 
regulation pertaining to the diseases to which the 
presumption of service connection applies for veterans 
exposed to Agent Orange to include Type II diabetes mellitus.  
See Disease Associated With Exposure to Certain Herbicide 
Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001).  
The change in the regulation creates a new basis of 
entitlement allowing for reopening of the previously denied 
claim, regardless of whether new and material evidence is 
received.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(an expansion of the list of diseases to which the 
presumption of service connection applies for veterans 
exposed to Agent Orange constitutes an intervening 
liberalizing law).

The veteran's discharge certificate shows that he was on 
active duty from June 1966 to June 1969, and that during that 
period he served a year and a day in Vietnam.  He is, 
therefore, presumed to have been exposed to Agent Orange.  
See 38 C.F.R. § 3.307(a).  The medical evidence indicates 
that he was diagnosed with diabetes mellitus in 1979, which a 
VA examiner in October 1982 described as Type II diabetes.  
In accordance with 38 C.F.R. § 3.309(e), the Type II diabetes 
mellitus is presumed to have been caused by his in-service 
Agent Orange exposure.  His death certificate shows that he 
died in July 1983 due to hepato-renal syndrome.  The RO 
obtained a medical opinion in March 2004 showing that the 
renal disease that caused his death was more than likely due 
to diabetes.  The Board finds, therefore, that a disease that 
is presumed to have been incurred in service materially 
contributed to cause the veteran's death.  For that reason 
the evidence supports the grant of service connection for the 
cause of his death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


